NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            MAY 04 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-30078

               Plaintiff - Appellee,             D.C. No. 9:13-cr-00046-DLC-1

  v.
                                                 MEMORANDUM*
VICTOR ANTHONY SCHWARTZ, a.k.a.
Victor Anthony Lopez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                 Dana L. Christensen, Chief District Judge, Presiding

                            Submitted January 29, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Victor Anthony Schwartz appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(A). Pursuant to Anders v. California, 386 U.S. 738 (1967), Schwartz’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Schwartz the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Schwartz’s conviction.

We accordingly affirm his conviction.

      Schwartz has waived his right to appeal his 120-month sentence. Because

the record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2